Citation Nr: 0813102	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-09 983	)	DATE
	)
	)




THE ISSUE

Whether there is clear and unmistakable error in a decision 
by the Board in April 1987, denying a compensable rating for 
the service-connected residuals of a gunshot wound of the 
left forearm.




REPRESENTATION

Moving party represented by:  J. P. DePlois, Attorney-at-Law




ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1958 to August 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on a motion of the veteran's attorney alleging clear and 
unmistakable error in a Board decision in April 1987, denying 
a compensable rating for the service-connected residuals of a 
left forearm gunshot wound, which was on appeal of a rating 
decision in July 1986 by the RO.  

In a rating decision in May 2002, RO determined that there 
was no clear and unmistakable error in a rating decision by 
the RO in July 1986, assigning an initial noncompensable 
rating for residuals of left forearm gunshot wound.  The 
veteran appealed the RO's rating decision.  In May 2004, the 
RO notified the veteran that the rating decision on clear and 
unmistakable error in May 2002 was void because the RO lacked 
jurisdiction to consider a claim of clear and unmistakable 
error in a rating decision by the RO that was subsequently 
affirmed by the Board.  38 C.F.R. § 20.1104 (When a 
determination of the RO is affirmed by the Board, the RO's 
determination is subsumed by the final Board decision.  

In March 2006, the veteran through his attorney and 
representative filed a motion to revise the Board's decision 
of April 1987 on grounds on clear and unmistakable error. 


FINDING OF FACT

The Board's decision of April 28, 1987, denying an initial 
compensable rating for residuals of gunshot wound of the left 
forearm, was based on the correct facts, as the facts were 
known at the time, and the law extant at the time was 
correctly applied.  


CONCLUSION OF LAW

The Board decision of April 28, 1987, denying an initial 
compensable rating for residuals of gunshot wound of the left 
forearm, did not contain clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(d) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amending VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate 
a claim, does not apply to a motion to revise a Board 
decision on the grounds of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001). 

Revision of a Board Decision on Grounds of Clear and 
Unmistakable Error

A decision of the Board is subject to revision on grounds of 
clear and unmistakable error.  A review to determine whether 
clear and unmistakable error exists in a case may be 
initiated on a motion by the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

A motion to revise a Board decision is not an appeal and the 
motion is not governed by the regulatory provisions relating 
to the processing and disposition of an appeal.  38 C.F.R. 
§ 20.1402.

Clear and unmistakable error is a very specific and rare kind 
of error of fact or law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. 

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  A review for clear and unmistakable error must be 
based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403.  

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and an explanation of why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
the requirements.  A motion that fails to comply with these 
requirements shall be dismissed without prejudice to 
refilling.  38 C.F.R. § 20.1404(b). 

The Board Decision of April 28, 1987

In its decision, the Board denied an initial compensable 
rating for residuals of a gunshot wound of the left forearm.  

The Board found that the veteran sustained a through-and-
through gunshot wound of the volar aspect of the left forearm 
with no muscle involvement or residual disability. 

The Board cited 38 C.F.R. §§ 4.56 and 4.72 and Diagnostic 
Code 5307 as the applicable law and regulations. 

Under 38 C.F.R. § 4.56(b) (moderate disability of 
muscles), a through-and-through or deep penetrating 
wounds of relatively short track by a single bullet 
or a small shell or shrapnel fragment are to be 
considered as of at least moderate degree.

Under 38 C.F.R. § 4.72 (rating muscle injuries), a 
through-and-through injury with muscle damage is 
always at least a moderate injury for each group of 
muscles damaged. 

Under Diagnostic Code 5307 (muscles of the 
forearm), the criterion for a 10 percent is 
moderate injury to Muscle Group VII.

The Board explained that: 

A review of the record shows that the veteran 
sustained a grazing, superficial through-and-
through gunshot wound of the volar aspect of 
the left forearm.  Debridement was 
accomplished and service medical records 
showed temporary complaints of partial loss 
of light touch and pain but no evidence of 
ligament, muscle, nerve, artery or bone 
involvement and no residual disability. 
[Entries in the service medical records in 
March and April 1960 and the report of 
separation examination].  

The current Veterans Administration 
examination [April 1986] shows no muscle 
atrophy, limitation of motion or functional 
impairment of the left hand or wrist, 
although the veteran reported complaints of 
numbness and coldness of the left fourth and 
fifth fingers in the mornings, which the 
examining physician apparently attributed to 
vascular residuals of that gunshot wound.  

The preponderance of the evidence presents no 
reasonable doubt that the gunshot wound he 
sustained in service resulted in moderate 
damage to Muscle Group VII.  



Motion

The veteran's attorney argues that under then 38 C.F.R. 
§ 4.56(b) the Board's finding of a "through-and-through" 
gunshot wound compelled a finding of a moderate disability, 
which warranted a 10 percent rating under Diagnostic Code 
5307, and the Board's failure to grant a 10 percent rating, 
constituted clear and unmistakable error, citing Myler v. 
Derwinski, 1 Vet. App. 571, 574 (1991).

Analysis

A review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b). 

Citing Myler v. Derwinski, the veteran argues that a 
"through-and-through" gunshot wound compelled a finding of 
a moderate disability, which warranted a 10 percent rating 
under Diagnostic Code 5307, and the Board's failure to grant 
a 10 percent rating, constituted clear and unmistakable 
error.  

In Myler, the United States Court of Veterans Appeals 
(renamed the United States Court of Appeals for Veterans 
Claims) (Court), the Court held that through-and-through 
injury with muscle damage is rated at least as a moderate 
injury for each group of muscles damaged, citing 38 C.F.R. 
§§ 4.56(b) and 4.72.  The Court explained that the assignment 
of a disability rating can be grounds for clear and 
unmistakable error if it is later shown that the undisputed, 
evidence warranted assignment of a higher disability 
evaluation (the same version in effect in 1987 at the time of 
the Board's decision).  In Myler, the Court stated that there 
was no difference of opinion as to the facts, that is, a 
through-and-through gunshot wound through two muscle groups.

In this case, in its decision, the Board specifically found 
that although the veteran sustained a through-and-through 
gunshot, there was no muscle involvement, citing the service 
medical records and the current VA examination (April 1986).  

Unlike Myler, there is a difference of opinion as the veteran 
clearly disagrees with the Board's finding that there was no 
muscle damage.  A disagreement as to how the facts were 
weighed or evaluated does not constitute clear and 
unmistakable error.  38 C.F.R. § 20.1403(d)(3). 

In other words, the Board's finding of no actual muscle 
injury despite a through-and-through gunshot wound of the 
left forearm was based on evaluation of the evidence of 
record.  And while the Board's finding is debatable, a 
debatable finding means reasonable minds could differ, which 
does not constitute clear and unmistakable error, that is, a 
conclusion to which reasonable minds could not differ. 38 
C.F.R. § 20.1401(a). 

Also, while the Board misstated the standard of proof as the 
preponderance of the evidence presents no reasonable doubt, 
the error was not outcome determinative because under the 
correct evidentiary standard, that is, the preponderance of 
the evidence was against the claim, the preponderance of the 
evidence was in fact against the claim. 

The veteran does not raise any other error of fact or law in 
the context of the subjective complaints of numbness and 
coldness of the left fourth and fifth fingers or of minor 
vascular changes. 

For the above reasons, the Board does not find clear and 
unmistakable error, either of fact or of law, in the decision 
by the Board of April 1987, denying a compensable rating for 
residuals of a left forearm gunshot wound, applying 38 C.F.R. 
§§ 4.56(b) and 4.72, pertaining to muscle damage. 







ORDER

The motion to revise the Board decision of April 28, 1987, 
denying a compensable rating for residuals of a left forearm 
gunshot wound on grounds of clear and unmistakable error, is 
denied.  



____________________________________________
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



